SECOND AMENDMENT TO

COLLATERAL PROTECTION AGREEMENT

This Second Amendment to the Collateral Protection Agreement (“First Amendment”)
is entered into as of April 13, 2007, by and between JD Holdings Inc., a
California corporation (“JD Holdings”), and Innovo Group, Inc., a Delaware
corporation (collectively, with its subsidiary Joe’s Jeans, Inc., “Innovo”).

W I T N E S S E T H:

WHEREAS, Innovo and JD Holdings, successor to JD Design LLC, previously entered
into that certain Collateral Protection Agreement dated October 13, 2006 and the
First Amendment dated October 30, 2006; and

WHEREAS, the parties deem it to be in its best interest to modify the Collateral
Protection Agreement to amend the date set forth in Section 1.5.A.; and

NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Section 1.5 of the Collateral Protection Agreement is hereby amended by
deleting the phrase “on the date which is six months after the execution of the
CIT Collateral Documents” and replacing it with “on June 30, 2007”.

3. Except as set forth herein or as amended by this Second Amendment, all other
terms and conditions of the Collateral Protection Agreement and the First
Amendment shall remain the same and shall be in full force and effect. Any
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Collateral Protection Agreement or First Amendment, as the case
may be. In the event of a conflict between this Second Amendment and the
Collateral Protection Agreement, the Collateral Protection Agreement shall
govern.

4. This Second Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

1

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first set forth above.

INNOVO GROUP INC.

     
By:
  /s/ Marc B. Crossman
 
   
 
   
Its:
  CEO, President and CFO



    JD HOLDINGS, INC.

     
By:
  /s/ Joseph M. Dahan
 
   
 
   
Its:
  President
 
   

2